Citation Nr: 1446762	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder. 

3. Entitlement to service connection for an innocently acquired psychiatric disorder, to include depressive disorder.

4. Whether new and material evidence has been received to reopen the claim of service connection for a heart disorder.

5. Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD).

6. Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disorder.

7. Entitlement to service connection for a chronic lumbosacral strain with mild degenerative disc and joint disease of the lumbar spine.

8. Entitlement to a compensable evaluation for the  service-connected scar, residual of forehead laceration.

9. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1978 to November 1982 and from January 1988 to June 1995.  He also had additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the RO.  

By way of a June 2013 statement, the Veteran indicated that he could not work due to his service-connected disabilities; hence, raising the issue of entitlement to a TDIU rating.  As the claim for a TDIU rating is part of the claims for increase and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran, in March 2013, declined a hearing with the Board even though he initially requested one on his Form 9 Substantive Appeal.

The electronic record has been reviewed; there are pertinent treatment records (CAPRI) in Virtual VA.

The reopened claims of service connection for sleep apnea, a heart disorder, and an innocently acquired psychiatric disorder, and the issues of a compensable rating for the service-connected scar and a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a November 2001 rating decision, the RO denied the Veteran's claim of connection for a heart disorder on the basis that there was no heart disease or cardiac abnormality shown in service or at that time; he neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

2. The evidence by way of medical records, received since the November 2001 rating decision, relates to a previously unestablished fact that tends to substantiate the claim (i.e. evidence of a current heart disability) and thus cures a prior evidentiary defect of record.

3. In a November 2001, the RO denied the Veteran's claim of service connection for a psychiatric disorder on the basis that he did not have an innocently acquired psychiatric disease that began in service; he neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

4. The evidence by way of medical records and lay statements, received since the November 2001 rating decision, relates to a previously unestablished fact that tends to substantiate the claim (i.e. evidence of depressive disorder that may be related to service) and thus cures a prior evidentiary defect of record.

5. In a November 2001 rating decision, the RO denied the Veteran's claim of service connection for a lumbar spine disorder on the basis that he did not have a low back condition that began in service; he neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

6. The evidence by way of medical records and lay statements, received since the November 2001 rating decision, relates to a previously unestablished fact that tends to substantiate the claim (i.e. evidence of a current chronic low back condition that had its onset in service) and thus cures a prior evidentiary defect of record.

7. The currently demonstrated chronic lumbosacral strain with mild degenerative disc and joint disease is shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service.


CONCLUSIONS OF LAW

1. The evidence received since the January 1996 rating decision is new and material for the purpose of reopening the claim of service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

2. The evidence received since the January 1996 rating decision is new and material for the purpose of reopening the claim of service connection for an innocently acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3. The evidence received since the November 2001 rating decision is new and material for the purpose of reopening the claim of service connection for a lumbar spine condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

4. By extending the benefit of the doubt to the Veteran, his disability manifested by chronic lumbosacral strain with mild degenerative disc and joint disease is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.  


New and Material

As indicated, the RO previously denied the Veteran's claims of service connection for a heart disorder, an innocently acquired psychiatric disorder and a back condition on the merits in a rating decision in November 2001 on the basis that he did not have related disability due to service.  

(In an earlier rating decision in January 1996, the RO had denied the Veteran's claims of service connection for a heart disorder and a psychiatric condition as not well grounded.  He was notified of this decision and apprised of his appellate rights, but did not pursue further action in timely fashion.)

The Veteran petitioned to reopen his claims in October 2009.  The evidence received in connection with the application consists of VA and private treatment records as well as lay statements submitted in support of the claims.  

To the extent that this additional evidence tends to establish the presence of current disability that may be related to an event or incident of the Veteran's service, the Board finds it to be new and material and sufficient to reopen the previously denied claims of service connection.  


Service Connection 

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). 

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  

Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316 ; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367 -77; see also Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  

In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).


Lumbar Spine Disorder

The Veteran avers that his current lumbar spine disability had its clinical onset in service as he has experienced continuous low back pain since that extensive period of active service.  

The Board notes that the Veteran currently is shown to have a diagnosis of chronic lumbosacral strain with mild degenerative disc and joint disease of the lumbar spine.  See October 2010 VA Examination Report.  

Significantly, the service treatment records show various entries of complaints of low back pain during both periods of active service.  Specifically, in 1991, the Veteran fell and sustained an injury to his back and had lower back pain secondary to this incident.  

In his earlier period of service, the Veteran complained of having lumbar pain.  In August 1979, he reported having a burning feeling in his back and was prescribed bed rest.  

In November 1979, the Veteran's left side of the back was noted to have been painful for one week in the area involving the L-4 with pain on movement.  

In December 1979, the Veteran was noted to have had back pain due to a mild strain.  The records from 1980 showed complaints of back spasms.  

The service treatment records from 1992 showed that the Veteran underwent physical therapy for his back.  

A May 1992 physical examination noted clinical findings of "recurrent" low back pain.  His medical history at this time indicated reports of recurrent back pain.  In January 1995, he was still complaining of low back pain in service.  

The Board further notes that Veteran's military occupational specialty involved mechanical work, or labor intensive work.  

The post-service treatment records confirmed the Veteran's ongoing complaints of low back pain since as late as 1999.  The VA treatment records from April 1999, only several years after separation from service showed that he complained of low back pain of six days duration.  The physician's notes indicated that he had an old back injury in service.  

The VA treatment records from November 2000 revealed that the Veteran had had chronic back pain since 1991 that was worsening.  

The X-ray studies in 2006 showed findings of degenerative disc changes at L4 and L5 levels.  The MRI studies in 2007 showed findings of disc bulge with bilateral degenerative facet joint disease and a small superimposed right disc protrusion at L5-S1 and mild grade spondylolisthesis of the L4 and L5. 

On a periodic health assessment form in February 2008, the Veteran indicated ongoing back pain for the last 15 years.  The record shows continuous treatment for low back pain over the course of the years to 2013, to include medication management for the pain, physical therapy, and epidural steroid injection.  

The Veteran underwent a VA examination in October 2010.  The examiner noted the history of back problems, beginning since the 1991 injury in service.  A summary of the post-service medical records documenting a progression of the Veteran's back disability was provided in the report.  

The examiner did not provide a nexus opinion with sufficient rationale, however.  He stated that "it would be to resort to mere speculation to relate past back complaints to development of current degenerative changes seen on x-ray rather than cumulative development [sic] of 'wear and tear.'"  He then noted that the Veteran complained of back pain in 1993 after playing sports.  The Board does not find that this opinion holds any probative value.

The Board finds that the probative evidence of record to include medical and lay evidence shows consistent complaints of low back pain since service in 1991.  

Although X-ray findings of the lumbar spine were unremarkable in service, the record shows a continuity of symptomatology from service through present day.  The low back pain and back spasms that existed in service have been consistent and documented over the years, manifesting as arthritis over time, showing degenerative changes since at least 2006.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.

Hence, the Board finds the evidence to be in relative equipoise in showing that the current lumbar spine disability as likely as not had its clinical onset during the Veteran's period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

As new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired psychiatric disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

As new and material evidence has been submitted to reopen the Veteran's claim of service connection for a heart disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

As new and material evidence has been submitted to reopen the Veteran's claim of service connection for a lumbar spine condition, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

Service connection for a chronic lumbosacral strain with mild degenerative disc and joint disease of the lumbar spine is granted.



REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims of service connection.  

Specifically, an examination is ordered to determine the current manifestations and likely etiology of the Veteran's psychiatric disorder(s) as identified, to include depressive disorder; heart disability, to include CAD; and sleep apnea.  

An examination to assess the current level of severity of the service-connected forehead scar is ordered as the last examination evaluating the scar was in October 2010.  

Finally, as the issue of entitlement to a TDIU rating is intertwined with the claim for increase, proper RO development and adjudication of the TDIU issue is also ordered.

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take all appropriate steps to enlist the Veteran's assistance in identifying any outstanding relevant medical records referable to his claimed heart disorder, psychiatric condition and sleep apnea and the service-connected residual forehead scar that have not already been associated with the record.  Based on the Veteran's response, copies of any identified records should be  associated with the record for review.  

2. The AOJ then should have the Veteran scheduled VA examinations to determine the nature and likely etiology of the claimed psychiatric disorder, heart condition and sleep apnea.

With respect to sleep apnea, an August 2007 sleep study shows a diagnosis of hypersomnia with sleep apnea.  However, VA treatment records dated December 2009 with an addendum in January 2010 indicated that the Veteran did not meet the criteria for sleep apnea or appear to have contraversal upper airways resistance syndrome; there were no clinical abnormalities observed.  An August 2010 overnight diagnostic polysomnography showed that the Veteran did not have sleep apnea.  See CAPRI Virtual VA records.  

After all indicated tests have been performed, the examiner should offer an opinion as to whether the Veteran has a clinical diagnosis of sleep apnea.  If so, is it at least as likely as not that sleep apnea had its clinical onset in service or otherwise was related to any event or incident of that service?  If the Veteran's symptoms (e.g., snoring, sleep problems) are not attributable to a clinical diagnosis of sleep apnea, please describe any underlying clinical pathology of these symptoms.  A complete rationale should accompany all opinions expressed.

With respect to the claimed heart disorder, the service treatment records document complaints of chest pain in service.  See Service Treatment Records dated 1980, May 1991.  They also note that he had a heart attack in March 1992 and was administered a cardiac catheterization.  He also underwent an angioplasty in service.  A treatment note from October 2000 shows a diagnosis of CAD.  A July 2007 cardiac consultation indicates possible hypertensive heart disease.  An echocardiogram was performed at this time.  Another cardiac catheterization was performed in October 2009 and it revealed normal coronary arteries.  

In light of identified history, the VA examiner should identify the current manifestations of the Veteran's heart disability in addition to addressing the various heart diagnoses of record, to include CAD.  With each diagnosis, the examiner should state whether it is at least as likely as not that the Veteran's heart disability had its clinical onset during service or otherwise was due to an event or incident of that service, to include the in-service heart attack.  A complete rationale should accompany all opinions expressed.

With respect to the claimed psychiatric disorder, the record shows a diagnosis in service (October 1993) of major depression (versus pathological grief) as the Veteran sought psychiatric treatment around the time of his sister's death.  A July 1995 report indicated that the Veteran was hospitalized in March 1994 for several days due to personality disorder/depression.  A December 1995 examination showed a personality disorder and depression.  In 2000, the Veteran sought psychiatric and substance abuse treatment and stated that he had anger issues since the military.  

The VA examiner should identify the current psychiatric disorders that are present.  With each psychiatric disorder identified, to include the previously identified depressive disorder, the examiner should state whether it is at least as likely as not that the Veteran's psychiatric disorder(s) had its clinical onset during service or otherwise was due to an event or incident of that service.  Please specifically comment as to whether the Veteran's psychiatric treatment in service in 1993 was due to a psychiatric disorder which had manifest in service or whether it was due to another factor.  Please discuss whether the Veteran has a personality disorder and confirm whether his psychiatric symptoms are attributable to such.  If any event, indicate whether there was an additional psychiatric disability superimposed on the Veteran's personality disorder in service.  A complete rationale should accompany all opinions expressed.

3. The AOJ also should have the Veteran scheduled for a VA examination to assess the current severity of the service-connected forehead scar.  The findings reported should specifically include whether the scar is deep or superficial, the dimensions of the scar, whether the scar is painful or unstable, and whether it causes any impairment of function separate from that due to the underlying pathology for which the surgery was performed.  The examiner must explain the rationale for all opinions.  The claims folder should be made available to and be reviewed by the examiners and all necessary tests should be conducted. 

4. The AOJ should provide the Veteran with all applicable VCAA notice with regard to the Veteran's claim for a TDIU rating and ask him to complete a formal application for a TDIU rating so that the issue can be appropriately developed.

5. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal, to include any claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


